DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer

The terminal disclaimer filed on 6/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 10,133,320 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Higgins on 06/23/2021.
The following claims of the application have been amended to rectify the 112(b) rejection issues as follows: 

2. The electronic equipment apparatus of Claim 1, wherein the connection member is a first connection member and is positioned at an upper end of the first and second fins, and wherein the air directing device further comprises a second connection member that is positioned at a lower end of the first and second fins.

11. The electronic equipment apparatus of Claim 1, wherein the side breathing electronic equipment includes a front side and a rear side, and wherein the first 

12. The electronic equipment apparatus of Claim 11, wherein the second 

13. The electronic equipment apparatus of Claim 1, wherein the side breathing electronic equipment includes a front side and a rear side, and wherein the second .

REASONS FOR ALLOWANCE

Claim 1 and all dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record fails to render obvious the claimed combination of an electronic equipment apparatus as recited in Claim 1 specifically:
the structure of the air directing device and the orientation and functionality of the first and second fins.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
The instant application is patentable over Lucero (US 2005/0286222) in that the first and second fins are held in a generally parallel and non-coplanar relationship with one another, the first and second fins are arranged orthogonally relative to the horizontal flow path, traveling from front-to-back or back-to-front through the electronic equipment enclosure, and the fins are disposed adjacent one of the side panels and disposed adjacent to one another.

The instant application is patentable over Rasmussen (US 2004/0257766) in that the panels between vents are located on an interior wall as opposed to an exterior wall of the cabinet.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209.  The examiner can normally be reached on M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN L FAULKNER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746